DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination and Claims filed on 05/18/2021
Response to Arguments
Applicant’s remarks and arguments have been fully considered.    In response to the Remarks and Amendments filed on 05/18/2021, all rejections and objections have been withdrawn.

Allowable Subject Matter
Claims 100, 103-119 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 100 and 119 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an array camera module comprising at least two optical lenses and a circuit board assembly or a method of manufacturing the same as recited in “at least two photosensitive chips is conductively connected to the circuit board respectively, and each of the optical lenses is held in a photosensitive path of each of the photosensitive chips respectively;
at least one electronic component, wherein each of the electronic components is conductively connected to the circuit board respectively, and at least one of the electronic components is located on a back face of the circuit board; and
at least one embedded portion which is bonded to the back face of the circuit board integrally, and the embedded portion embeds at least a part of at least one of the electronic components that protrudes from the back face of the circuit board,
wherein the at least one embedded portion is formed by adding a fluid state molding material into at least one lower molding space between the at least one circuit board and a  lower die such that all of the at least one lower molding space is filled up with the fluid-state molding material via a lower communication channel, solidifying the fluid-state molding material in the at least one lower molding space, and performing a demolding operation of the lower die” as combined with other limitations in claims 100 and 119. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PADMA HALIYUR/Primary Examiner, Art Unit 2698